Case 1:19-cr-00463-DLC Document 136 Filed 10/23/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : S9 19cr463 (DLC)

 

“Ve : ORDER

BENZION AIRKIND,

 

 

USDC SDNY
DOCUMENT .
eee x ELECTRONICALLY FILED
DO He
DATE FELED: ‘|

Defendant.

 

 

 

 

 

 

 

DENISE COTE, District Judge:

The parties having informed the Court that the defendant is
prepared to proceed with a change-of-plea hearing and that the
proceeding occur by videoconference, it is hereby

ORDERED that the change of plea is scheduled for Thursday,
October 29, 2020 at 12 p.m.

The proceeding will occur as a videoconference via Skype
for Business if the platform is reasonably available. To access
the conference, paste the following link into your browser:
https: //meet.lync.com/fedcourts-nysd/anthony sampson/NOOPR604.

To use this link, you may need to download software to use
Skype's videoconferencing features.! Participants are directed
to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Defense

 

1 See Microsoft, Install Skype for Business (last visited Apr.

29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f£9-9759-Sc8f340cb3fb.

 
Case 1:19-cr-00463-DLC Document 136 Filed 10/23/20 Page 2 of 3

counsel shall assist the defendant in testing his
videoconference capability so that the defendant can participate
by videoconference if that is feasible.

Users who do not have an Office 365 account may use the
“Join as Guest” option. When you successfully access the link,
you will be placed in a “virtual lobby” until the conference
begins. Participants should also ensure that their webcam,
microphone, and headset or speakers are all properly configured
to work with Skype for Business. For further instructions
concerning Skype for Business and general guidelines for
participation in video and teleconferencing, visit
https: //nysd.uscourts.gov/covid-19-coronavirus.

If you intend to join the conference from an Apple device,
you should ensure that you are running a version of Skype for
Business that was published on or after April 28, 2020.% Users
running earlier versions have encountered an issue in which
Skype for Business does not receive any inputs from the
computer’s microphone, and they cannot be heard by other

participants.

 

2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https: //www.microsoft.com/en-us/download/
details.aspx?id=54108.

 

 

 
Case 1:19-cr-00463-DLC Document 136 Filed 10/23/20 Page 3 of 3

IT I$ FURTHER ORDERED that members of the press, public, or
counsel who are unable to successfully access Skype for Business

may access the conference audio using the following credentials:

Call-in number: +19179332166
Conference TD; 511203910
Dated: New York, New York

October 23 2020

Meas LY

NISE COTE
United Stfates District Judge

 

 
